Title: From Abigail Smith Adams to Harriet Welsh, 13 April 1815
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					Dear Harriet
					Quincy April 13th 1815
				
				I did not think of your not returning again the next day when you left me, altho we miss you, much yet we know you cannot be in both places at once, but wherever you are, you are doing good, and this is the true end of Life. Thus thought the Dear departed Friend I mourn. Sav’d the parting pangs, and the final adieu. She seems like Enoch, to have been translated. Mrs Shaw writes, that when the dr. arrived, he pronounced that she had been as much as 20 minutes gone, whilst those who surrounded her Bed, had not the least Idea of it.—What a shock—to her Bereved partner and Child! When I contemplate the unbodied spirit broken lose from the clogs of Earth: assending to the abodes of Bliss associating with Angels, and the spirits of the just made perfect, I am lost in wonder, Love and praise.“Hark they whisper, Angels say,”“Sister Spirit, come away”It is indeed a loud call, to the only surviving branch of the Ancient stock, to live in a habitual preparation for a summons to depart, and may the warning not be in vain. I know your feeling, and sympathizing Heart can weep with those who weep, as well as enter into their joys.—and we are informd by the scripture, that it is better for us to go to the House of mourning, than Feasting.I inclose, mrs Bs Letter to you and to me; she has drunk deep of the cup of affliction, I wish her more prosperous days. I intend writing to her.—we will send in your trunk—Louisa will see that every thing is put up.Yours affecly
				
					A Adams
				
				
			